—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting the use of controlled substances after a sample of his urine twice tested positive for the presencé of opiates. To the extent that petitioner raises a substantial evidence issue herein, we find that the misbehavior report, together with the positive results of the urinalysis tests and the testimony adduced at the hearing, constitute substantial evidence to support the charge of drug use (see, Matter of Harris v Goord, 273 AD2d 599, lv dismissed 95 NY2d 917). Moreover, contrary to petitioner’s contention, the chain of custody for petitioner’s urine sample was sufficiently documented and a proper foundation was laid for the Hearing Officer’s reliance on the positive test results (see, Matter of Perez v Goord, 274 AD2d 706; Matter of Harris v Goord, supra). Any minor clerical errors on the forms were sufficiently explained during the hearing (see, Matter of Garcia v Goord, 272 AD2d 694; Matter of Foust v Goord, 262 AD2d 904). Finally, the record is devoid of any indication that the Hearing Officer was biased or that the outcome of the hearing flowed from any such bias (see, Matter of Harris v Goord, 268 AD2d 933). Petitioner’s remaining contentions, to the extent preserved, have been examined and found to be without merit.
Cardona, P. J., Peters, Spain, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.